Citation Nr: 0331832	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-17 357	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right shoulder bursitis.

2.  Entitlement to an increase in a 10 percent rating for 
postoperative residuals of a right inguinal hernia.

3.  Entitlement to a rating higher than 10 percent for left 
eye glaucoma.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
September 1962, and from August 1964 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) 
partly from an April 2000 RO decision which granted service 
connection and a 10 percent rating for left eye glaucoma.  
The RO also granted an increased rating, from 0 percent to 10 
percent, for service-connected postoperative residuals of a 
right inguinal hernia.  An August 2001 RO decision denied an 
increased (compensable) rating for service-connected right 
shoulder bursitis.  The veteran appeals for higher ratings 
for all of these conditions.


FINDINGS OF FACT

1.  The veteran's right shoulder bursitis produces no 
limitation of motion.

2.  During the period of the present claim, the veteran has 
had another right inguinal hernia surgery, for which a 
temporary total convalescent rating has been assigned.  Prior 
to the last surgery, the condition was manifested by a 
postoperative recurrent hernia which was readily reducible 
and well supported by truss or belt.  Since the last surgery, 
there has been no recurrence of the hernia, although there is 
a tender surgical scar.

3.  The veteran's left eye glaucoma is manifested by distance 
vision which is correctable to 20/50 in the left eye, and 
loss of the nasal half of his field of vision in the left 
eye.






CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right shoulder 
bursitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5019, 5201 (2003).

2.  The criteria for a rating higher than 10 percent for 
postoperative residuals of a right inguinal hernia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002 and 2003).

3.  The criteria for a rating higher than 10 percent for left 
eye glaucoma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6013, 6079, 6080 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from August 
1958 to September 1962, and from August 1964 to February 
1986, at which point he retired based on length of service.  
His service medical records show right shoulder bursitis, and 
also show that he underwent repair of inguinal hernias.  The 
records note he is right-handed.

Post-service medical records show an impression of glaucoma 
within a year following the veteran's February 1986 
separation from service.

In October 1986, the RO granted service connection and 0 
percent ratings for right shoulder bursitis and residuals of 
bilateral inguinal herniorrhaphy.  

In a letter dated in February 1999, Dr. Charles H. Lindsey 
stated that he had treated the veteran since June 1996 for 
left eye glaucoma.  He stated that the veteran had chronic 
open angle glaucoma of the left eye, which according to 
medical records was first diagnosed in June 1986.  He opined 
that the veteran's left eye glaucoma had probably started 
developing prior to June 1986.  He indicated that the veteran 
was currently on medication for his left eye glaucoma, and 
had experienced some progressive vision loss in his left eye 
due to glaucoma.

In a letter dated in February 1999, Dr. McDonald Gray, Jr., 
stated that he had treated the veteran for a recurrent right 
inguinal hernia.  He indicated that the veteran had undergone 
surgery in June 1998, and had been unable to return to work 
for a couple of months afterwards.

On March 3, 1999, the veteran filed claims for service 
connection for left eye glaucoma and an increased rating for 
his service-connected right inguinal hernia.

In September 1999, the RO granted a temporary total 
convalescent rating (38 C.F.R. § 4.30) from June 1998 through 
August 1998, based on the recent surgery for a right inguinal 
hernia, and this was followed by a noncompensable rating.

In October 1999, the veteran was given a VA eye examination.  
He stated that he had first been diagnosed with left eye 
glaucoma in June 1986.  He said that his left eye was blurred 
both at a distance and near, and that there was a distinct 
field loss in the lower right quadrant of vision in his left 
eye.  He was currently using medication for his left eye.  On 
examination, his uncorrected distance visual acuity was 
20/60-1 in the left eye and 22/100 in the right eye.  This 
distance vision was correctable to 20/40 in the left eye and 
20/20 in the right eye.  Uncorrected near visual acuity was 
21/20 in the left eye and 24/100 in the right eye, which was 
correctable to 20/30 in the left eye and 20/25 in the right 
eye.  There was no diplopia.  Visual field testing of the 
left eye showed a significant inferior nasal quadrant loss 
with a superior nasal quadrant restriction.  Extraocular 
muscle movements were full in all fields of gaze with no 
restrictions.  Pupils were round, regular, and reactive to 
light with a positive afferent pupillary defect noted in the 
left eye.  Slit-lamp examination found the lids, lashes, 
cornea, and conjunctivae to be clear and quiet bilaterally.  
Anterior chambers were quiet with grade 4+ angles 
bilaterally.  Lenses showed mild early nuclear sclerosis 
bilaterally.  Intraocular pressure was 15 in the right eye 
and 16 in the left eye.  Dilated fundus examination showed 
cup-to-disc ratio of 0.3 with shallow cupping and healthy rim 
tissue in the right eye, and cup-to-disc ratio of 0.9 with 
thin rim tissue and deep cupping with extensive pallor of the 
optic nerve head in the left eye.  The maculae and 
peripheries were intact in both eyes.  The examiner's 
diagnoses were advanced glaucoma of the left eye and 
significant loss of vision in the left eye with reduced 
acuity and visual field loss.  The examiner opined that since 
left eye glaucoma had first been diagnosed soon after the 
veteran's separation from service, it was as likely as not 
that the condition existed and first developed during 
service.

The veteran was also given a VA hernia examination in October 
1999.  He reported that he had undergone right hernia repair 
surgery in November 1982 and June 1998.  Following the June 
1998 surgery, he said, he had developed a cold with a 
frequent cough and felt that his inguinal hernia had 
reappeared.  Presently, he had pain and discomfort in his 
right quadrant over the area of the hernia.  He said this 
prevented him from reaching up.  He said that he limited his 
bending and lifting, and had pain and discomfort with any 
kind of twisting motion.  He said that he limited his 
exercise to walking.  He required the use of a truss on his 
right side.  On physical examination, he was fully mobile 
without gait disturbances.  He used a hernia truss on the 
right side.  His abdomen was flat and soft with active bowel 
sounds in all four quadrants.  No mass or organomegaly was 
noted.  There were well-healed surgical scars on the right 
and left from previous inguinal hernia repairs.  On the right 
hand side with the veteran in a supine position, with strain, 
the hernia extended a distance of approximately 2 
centimeters.  The hernia was easily reducible.  The 
examiner's diagnosis was a right direct inguinal hernia which 
was easily reducible, but which required the veteran to wear 
a truss daily.

In an April 2000 decision, the RO granted service connection 
and a 10 percent rating for left eye glaucoma, effective with 
the March 3, 1999 claim.  The RO also granted an increased 10 
percent rating for postoperative residuals of a right 
inguinal hernia.

In a letter dated in March 2000, Dr. Roy H. Schnauss stated 
that he had treated the veteran continually for glaucoma 
since he first saw the veteran in June 1986.

In July 2000, the veteran filed his claim for an increased 
rating for his service-connected right shoulder bursitis.

VA outpatient medical records from 2000 show the veteran 
continuing to be seen for left eye problems.  In December 
2000, he had complaints of intermittent pain in his right 
shoulder with exacerbation in the previous few days, and also 
reported that the area around his right inguinal hernia was 
bothering him.  It was indicated that coughing caused 
protrusion of the hernia, and that the opening could be felt.  
The hernia was further indicated as being tender to palpation 
and reducible.  

In January 2001, the veteran was given a VA joints 
examination.  He stated that he had chronic pain in his right 
shoulder.  He was unable to remember when the pain started, 
but stated that it was an intermittent pain and had been 
present for several years.  He denied trauma or injury to the 
shoulder.  He said that the pain was usually precipitated by 
overuse of the shoulder and strenuous exercise, and was 
usually alleviated by rest and pain medication.  He denied 
any history of dislocation or subluxation.  He denied surgery 
or trauma to the shoulder.  He did not use any assistive 
devices.  Physical examination of the shoulders revealed no 
apparent deformity or dislocation.  There was no evidence of 
acute inflammation.  There was no tenderness or crepitus on 
palpation.  He had complete and full range of motion of both 
shoulders, with shoulder flexion and abduction from 0 to 180 
degrees, and external and internal shoulder rotation from 0 
to 90 degrees.  An X-ray of the right shoulder was 
unremarkable, with no evidence of arthritis, fracture, 
dislocation, or any soft tissue abnormality.  The examiner's 
conclusion was that the veteran had chronic right shoulder 
pain with no evidence of arthritis or bursitis.  The examiner 
stated that the veteran had full range of motion of both 
shoulders, and his right shoulder pain had no apparent 
etiology.

The veteran was also given a VA eye examination in January 
2001.  He indicated his belief that glaucoma had 
substantially disabled his vision in his left eye.  He said 
that he had great difficulty seeing out of his left eye, 
especially for near work.  He was currently on medication for 
his left eye.  On examination, his uncorrected distance 
visual acuity was 20/50-2 in the left eye and 20/200 in the 
right eye.  This distance vision was correctable to 20/50 in 
the left eye and 20/25 in the right eye.  Uncorrected near 
visual acuity was 20/100 in the left eye and 20/400 in the 
right eye, which was correctable to 20/40-2 in the left eye 
and 20/20 in the right eye.  There was no diplopia.  Left eye 
visual field examination showed a complete inferior nasal 
quadrant loss and a large superior nasal quadrant loss.  The 
macula was spared and there was an additional 10 degree 
diameter scotoma superior to fixation.  Pupils were round, 
regular, and reactive to light, with a positive afferent 
defect in the left eye.  Extraocular muscle movements were 
full with no restrictions in all directions of gaze.  Slit-
lamp examination found the lids and lashes to be clear 
bilaterally.  The right cornea had a small foreign body scar 
just inferior to the pupil margin.  The left cornea was clear 
and quiet.  The conjunctivae was quiet bilaterally.  The 
anterior chamber was quiet with grade 3+ angles in both eyes.  
The lens showed early nuclear sclerosis bilaterally.  There 
was no pigment dispersion and no pseudoexfoliation noted on 
slit-lamp examination.  The intraocular pressures were 17 in 
both eyes.  Dilated fundus examination found a cup-to-disc 
ratio of 0.3 with shallow cupping and healthy rim tissue in 
the right eye, and a cup-to-disc ratio of 0.9 with deep 
cupping and minimal rim tissue remaining in the left eye.  
The macula and the periphery were clear bilaterally.  The 
examiner's diagnosis was advanced glaucoma of the left eye.  
The examiner stated that there was a substantial visual field 
loss and reduced acuity which represented a significant 
visual impairment of the left eye.  

In February 2001, he underwent right inguinal hernia repair 
surgery with mesh placement.  In April 2001, he reported 
soreness in the area of the surgery, and was concerned about 
a knot of tissue he noticed in the area.  Upon palpation of 
the wound, there was a firm area of about 1.5 centimeters in 
diameter at the superior aspect of the scar.  The knot did 
not protrude with coughing, and was firm and immobile.  It 
was indicated as being normal scar tissue in the wound status 
post right inguinal hernia.  

In an August 2001 decision, the RO granted a temporary total 
convalescent rating (38 C.F.R. § 4.30) from February 2001 
through April 2001, based on the latest right inguinal hernia 
surgery, and thereafter the earlier 10 percent rating was 
continued.  The RO also denied an increased (compensable) 
rating for right shoulder bursitis.

In September 2001, the veteran was given another VA hernia 
examination.  It was noted that he had undergone right 
inguinal hernia repair surgery in February 2001, which was 
indicated as having been successful.  In June 2001, he had 
complaints of a knot over the distal portion of the surgery 
scar, which he said was tender and painful.  He said that he 
did not lift heavy objects, limiting his lifting to less than 
15 pounds.  He indicated that he felt pressure over the scar 
area, particularly in the distal portion, with increased 
abdominal pressure, such as with coughing, a bowel movement, 
or urination.  He had not noted any recurrence of the 
herniation.  He reported that he had not had any malignancy, 
and did not have a past or current history of peritoneal 
tuberculosis.  He did not require a truss or any other 
orthotic or prosthetic device for support.  He did not have 
any other herniations present.  He had no complaints of 
changes in appetite or in weight.  He did not complain of any 
changes in his bowel or urinary habits.  On physical 
examination, there was a very well-healed 10 centimeter right 
inguinal scar present.  There was a palpable knot or firm, 
slightly tender area at the distal portion of the incision 
which felt like scar tissue.  This was nonmobile.  There was 
no evidence of recurrence of the hernia.  The examiner's 
diagnoses were right inguinal hernia, status post repair with 
mesh placement and successful surgery, and a small 1.5 
centimeter area of tender scar formation at the distal 
portion of the inguinal hernia incision which was not 
clinically significant.

In an October 2001 decision, the RO continued the 10 percent 
rating for postoperative residuals of a right inguinal 
hernia.  The RO noted the condition no longer warranted a 10 
percent rating under the criteria for inguinal hernia, 
although a continued 10 percent rating was warranted under 
the criteria for a symptomatic surgical scar.

Outpatient treatment records from 2001 and 2002 show 
continuing treatment for glaucoma and vision problems, with 
the veteran indicating in May 2002 that he had blurry vision 
and had difficulty seeing road signs and reading small print.  

In October 2002, the veteran was given a VA joints 
examination.  He related that his right shoulder had not 
given him any problems in his employment.  He stated that he 
experienced pain in his shoulder when he overused it or if he 
tried to reach up to an object or pushed down against the 
shoulder.  This precipitated pain which could last from one 
day to several days.  He said pain medication was effective 
in alleviating his pain.  He said that normal labor without 
overuse, full extension, abduction, or reaching up did not 
affect his performance and did not cause any pain.  He stated 
that he rested when he had pain to alleviate it.  His general 
examination was noted as being unremarkable.  His shoulder 
examination was normal without any evidence of swelling, 
edema, or crepitus, and he had full range of motion in the 
shoulder.  The examiner's diagnosis was a history of chronic 
right shoulder pain without any history of trauma or injury.  
The examiner noted that there was no history of dislocation 
or subluxation, and that X-ray and physical examination were 
both unremarkable.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, and the statements of the case, the veteran has 
been notified of the evidence necessary to substantiate his 
claims for higher ratings.  Relevant medical records have 
been obtained and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When the criteria for a compensable rating under a diagnostic 
code are not met, a    0 percent rating is assigned.  
38 C.F.R. § 4.31.

1.  Right shoulder bursitis

The veteran's right shoulder bursitis involves his major 
upper extremity and is currently rated as noncompensable.  

Bursitis is rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

As to the major upper extremity, limitation of motion of the 
arm to the shoulder level is rated 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

Recent VA examinations and treatment records show that the 
veteran has subjective complaints of right shoulder 
discomfort.  Yet objective examinations show full range of 
motion of the right shoulder, with no limitation due to pain.  
Even when the effects of pain on use are considered, there is 
no credible evidence indicating any significant limitation of 
motion of the right shoulder, much less limitation of motion 
of the arm to the shoulder level, as required for a 
compensable rating under Diagnostic Code 5201.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  In the 
absence of limitation of motion of the right shoulder to the 
degree required for a 10 percent rating, the current 0 
percent rating is appropriate.  38 C.F.R. § 4.31.

The preponderance of the evidence is against the claim for a 
compensable rating for right shoulder bursitis.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).
 
2.  Postoperative residuals of a right inguinal hernia

During the period of the current claim, except for a 
temporary total convalescent rating based on surgery 
(38 C.F.R. § 4.30), the RO has assigned a 10 percent rating 
for postoperative residuals of a right inguinal hernia.  

An inguinal hernia is rated 0 percent when it is small, 
reducible, or without true hernia protrusion; and it is also 
rated 0 percent when it is not operated but remediable.  A 10 
percent rating is assigned for an inguinal hernia which is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent rating is assigned for an 
inguinal hernia which is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338.

A superficial scar which is tender or painful on objective 
demonstration or examination is rated 10 percent.  38 C.F.R. 
§ 4.118, Code 7804 (2002 and 2003).

The evidence prior to the veteran's last right inguinal 
hernia surgery in 2001 indicates that there was a 
postoperative recurrent hernia which was reducible and well 
supported by truss.  This supported only a 10 percent rating 
under the criteria of Code 7338.  The surgical scar which was 
present was asymptomatic and did not warrant a compensable 
rating under Code 7804.  Since the 2001 surgery, there has 
been no recurrence of the hernia, and thus the condition 
would be rated 0 percent under the criteria of Code 7338.  
However, as noted by the RO, the latest surgery resulted in a 
symptomatic scar warranting a 10 percent rating under Code 
7804.

The evidence shows that under any of the diagnostic codes, 
the postoperative right inguinal hernia has not been more 
than 10 percent disabling during the period of the current 
claim (apart from the temporary total convalescent rating 
which was assigned based on surgery).  

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for postoperative residuals 
of a right inguinal hernia.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  

3.  Left eye glaucoma

The veteran's left eye glaucoma is currently rated as 10 
percent disabling.

Glaucoma is rated on the basis of impairment of visual acuity 
or loss of field of vision, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013

The basis for rating visual impairment is the best distant 
vision obtainable after the best correction by glasses.  38 
C.F.R. § 4.75.  Visual acuity of 20/40 in both eyes, or 
better, is rated 0 percent.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079.  

The veteran's 1999 VA examination found that his corrected 
distance vision was 20/40 in his left eye and 20/20 in his 
right eye.  His 2001 VA examination found that his corrected 
distance vision was 20/50 in his left eye and 20/25 in his 
right eye.  Under the table of ratings for central visual 
acuity impairment set forth in 38 C.F.R. § 4.84a, these 
visual acuity levels indicate noncompensable impairment of 
vision in the left eye.

The effect of the veteran's left eye glaucoma may also be 
evaluated based on impairment of field of vision.  A 10 
percent rating is warranted where there is unilateral loss of 
the nasal half of the field of vision.  There are higher 
ratings for other visual field loss, such as a 20 percent 
rating when concentric contraction of the visual field is to 
15 degrees but not to 5 degrees.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  The recent VA examinations indicated 
that the veteran's left eye has a complete inferior nasal 
quadrant loss and a large superior nasal quadrant loss or 
restriction.  While this supports the current 10 percent 
rating, the degree of left eye visual field loss for an even 
higher rating is not shown.   

The Board notes that this is an initial rating claim on the 
granting of service connection, and thus the Board has 
considered whether "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 
Vet.App. 119 (1999).  However, the evidence shows no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's left eye glaucoma has 
been more than 10 percent disabling.  Thus higher "staged 
ratings" are not indicated.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for left eye glaucoma.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher rating for right shoulder bursitis is denied.

A higher rating for postoperative residuals of a right 
inguinal hernia is denied.

A higher rating for left eye glaucoma is denied.





	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



